Filed 2/3/16 In re B.M. CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



In re B.M., a Person Coming Under the
Juvenile Court Law.

RIVERSIDE COUNTY DEPARTMENT
OF PUBLIC SOCIAL SERVICES,                                               E063532

         Plaintiff and Respondent,                                       (Super.Ct.No. SWJ1400846)

v.                                                                       OPINION

A.M.,

         Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Timothy F. Freer, Judge.

Reversed with directions.

         Roni Keller, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Gregory P. Priamos, County Counsel, and Carol A. Nunes Fong, Deputy County

Counsel, for Plaintiff and Respondent.
       A.M. (mother), the mother of B.M., appealed from a judgment terminating her

parental rights as to B.M. (Welf. & Inst. Code, § 366.26.) Mother filed an opening brief

contending that the juvenile court failed to adequately comply with the inquiry and notice

requirements of the Indian Child Welfare Act (ICWA). (25 U.S.C. § 1901 et seq.; Cal.

Rules of Court, rule 5.480 et seq.) On November 25, 2015, the parties filed a joint

application and stipulation for reversal of judgment and remand. After our own careful

review of the entire record, we conclude that the juvenile court did fail to adequately

comply with the inquiry and notice requirements of ICWA, and we reverse with the

requested directions.

                                           FACTS

       The child was detained on October 27, 2014. In a declaration filed October 30,

2014, father said he may have Navajo and Blackfoot ancestry. At the detention hearing,

the juvenile court found that ICWA might apply. On November 18, 2014, father reported

that his grandmother had Sioux and Blackfeet ancestry and had been raised on the Navajo

Reservation. The ICWA notice did not list father’s grandmother’s name correctly and

stated only that she lived on federal trust land, a reservation, a rancheria or allotment.

       On December 4, 2014, the court found good notice pursuant to ICWA and that

ICWA did not apply.

       The court terminated the parental rights at the Welfare and Institutions Code

section 366.26 hearing held May 7, 2015.
                                      STIPULATION

       A stipulated reversal under Code of Civil Procedure section 128, subdivision

(a)(8) is permissible in a dependency case when the parties agree that reversible error

occurred, and the stipulated reversal will expedite the final resolution of the case on the

merits. (In re Rashad H. (2000) 78 Cal. App. 4th 376, 380-382.) In the stipulation, the

parties agree that insufficient notice was provided under the provisions of ICWA and that

reversal of the judgment is appropriate with directions to the juvenile court to make a

proper ICWA inquiry. Notice under ICWA must contain sufficient information to

determine the child’s direct ancestors. (Welf. & Inst. Code, § 224.2, subd. (a)(5); In re

Francisco W. (2006) 139 Cal. App. 4th 695, 703.) Reversal is therefore appropriate given

the Department’s and juvenile court’s failure to provide adequate ICWA notice. (See

e.g., In re A.B. (2008) 164 Cal. App. 4th 832, 839.) Although only mother appealed, the

parental rights termination order must be reversed as to both mother and father. (In re

Mary G. (2007) 151 Cal. App. 4th 184, 208.)

                                      DISPOSITION

       The order terminating parental rights is reversed as to both parents.

       The juvenile court is directed to order the Department to provide adequate notice

which contains specific information concerning father’s relatives pursuant to the

provisions of ICWA. If after proper notice and inquiry, a tribe determines that B.M. is an

Indian child as defined by ICWA, the juvenile court is directed to conduct a new Welfare

and Institutions Code section 366.26 hearing in conformity with the provisions of ICWA.
If there is no response or the tribes determine that B.M. is not an Indian child, the

juvenile court is directed to reinstate all previous findings and terminate parental rights.

       Pursuant to the parties’ stipulation, the clerk of this court is directed to issue the

remittitur immediately. (Cal. Rules of Court, rule 8.272(c)(1).)

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                                  RAMIREZ
                                                                         Presiding Justice

We concur:


HOLLENHORST
                           J.


McKINSTER
                           J.